Title: To Thomas Jefferson from John Brown, 26 November 1802
From: Brown, John
To: Jefferson, Thomas


          
            Dear Sir
            Frankfort 26th. Novr. 1802
          
          The inclosed Letter reached my Hand this Morning. I hasten to forward it to you by this Days Mail, that you may have the earliest possible information of the Measure to which it relates. There is probably very little produce of the Western Country now at New Orleans, or on its way to that Market, but very large quantities are in readiness for exportation at the first rise of our Rivers, & great loss, & inconvenience may be experienced should the extraordinary Decree said to have been issued by the Intendant be continued in force. A Gentleman lately from that Country informs, that Colo. Fulton in French Uniform, & some other French Officers had arrived at New Orleans, & were engaged in making arrangements for a Body of French Troops daily expected to occupy that important Post.
          I had the honor to receive your favor covering a Letter of thanks from the Philosophical Society. Presuming the Letter was intended for a Gentn. of my name who took charge of the Bones referred to, I forwarded it to him by a safe Opportunity, & doubt not but he has reced. it.
          The indisposition of Mrs. Brown, & some others of my Family renders it probable that I shall not be able to set out for the Seat of Government before the 5th. Decr. but fully expect to reach it by the 20th. or 25 at farthest.
          I have the honor to be with the highest respect & esteem Sir Your most obt. Sert.
          
            J. Brown
          
         